                   Case 1:17-cv-00015-JRH-BKE Document 219 Filed 09/04/19 Page 1 of 1
                                  UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA
                                                         AUGUSTA DIVISION



                                               CLERK’S MINUTES - GENERAL


CASE NO. 1:17cv015                                                                               DATE September 4, 2019
TITLE Sherecia Willis v USA et al.

                                                                                                 T,0(6 9:00 a.m. - 8:30 p.m.




Honorable : Brian K. Epps, United States Magistrate Judge                    Courtroo m D eputy : Courtnay Capps
Court Reporter :                                                             Interpreter :




Plaintiff Parties                                 Defendant Parties                                     Additional Parties
Sherecia Willis
Attorney  for                                     USA: Attorney for D efendant(s)                       Defendant  Augusta Hospital d/b/a Trinity
                                                                                                         Defend ant(s)
Derrique Newsome                                  AUSA Shannon Statkus                                  Hospital, Dr. Gorantla and Augusta Physician
Attorney Nelson Tyrone                            AUSA Jason Blanchard                                  Services, LLC:
Attorney Leighton Moore                           Sam Schubert, Claims Attorney at Eisenhower Army
Attorney Dan Conner                               Medical Center                                        Attorney Michael Taylor
Attorney Chuck Pardue                                                                                   Thomas Sullivan - CHSPSC, LLC
Joe Pigott - American Settlement Corporation




PR OC EE DIN GS : Mediation - Augusta, GA                                                                                     In Court

                                                                                                                        ✔     In Chambers

127(6:

Mediation held. All claims settled. Dismissals to be filed promptly upon execution of final settlement agreements, all requisite settlement
approvals and receipt of final settlement payments.
